Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 10 August 1820
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas

THREE LETTERS ON AMERICAN ANTIQUITIES,directed to theHONORABLE THOMAS JEFFERSON,late president of the united states.THIRD LETTER.on someALLEGHAWIAN IMPLEMENTS, &c.to the honorable thomas jefferson, l. p. u. s.Respected Sir,I propose to describe in this last letter some remarkable remains of sculpture, &c. belonging to or performed by the Alleghawians, which have lately fallen under my notice. They consist in 16 specimens.No. 1. Is the head of an Idol, about one inch in diameter. It is made of a soft white stone, a real pagodite or graphic Talc (Bildstein of the Germans) which may be easily carved with iron or flint tools. This head has never been connected with a body, since the lower part is entire. It is solid. The upper part is flattened and has a small hole, used probably to suspend it as an amulet. The hind part and the neck is covered with a yellow varnish, full of small pits. The face has the Indian countenance; the forehead is small, the eyes large, and transversal, the nose big, mouth small, chin round with a dimple: the ears are covered by the yellow varnish, which represents the hair or rather a cap. It was found in one of the mounds near Nashville, in Tennessee, and is deposited in the Lexington Museum.No. 2 Is also a head, but it is made of baked clay and hollow inside, with 6 round clay-balls, and therefore used as a rattle. The clay is brown with the usual white specks. Size about two inches. It has a very large round knob on the back of the head, and 3 smaller ones on the crown, the middle one of which is larger and oblong. Face as broad as long, with a very large nose extending to the middle knob. No forehead. Eyes rather obliqual, mouth small. Ears large and on a kind of knob. It was found also near Nashville in a mound. The surface is yet polished. The little balls of the inside are about the size of a pea and of a grey colour; it is singular how they have been inclosed within; it was by perforating the nape of the head that they were discovered, their rattling having attracted the attention.No. 3. Another rattle of baked clay representing a bird’s head, probably a crested parrot. Clay of a redish colour, with white angular specks as usual. Bill large, compressed, hardly crooked, eyes well formed, a large compressed crest on the tip of the head, neck compressed and closed. Inside hollow with clay balls. Found in the large Cemeteries of Augusta in Kentucky.No. 4. A very fine large Pipe head representing a bird. The substance is of a beautiful heavy Talc or Bildstein, which has acquired a blackish varnish outside, but is inside of a pale greenish white with silvery specks: it is easily cut by iron and flint. The length is eight inches, height four, thickness two, weight several pounds. The head of the bird which fronts the inner side of the pipe, is very well sculpted, and represents the head of a bird of prey, probably a buzzard, the cere at the base of the bill is very well marked and raised; the bill is crooked, the lower mandible as well as the upper. The eyes are hollow, and must have been filled with something. The head, neck and body are somewhat squared, the chin has a remarkable angular depression. The body is small and out of proportion; but with the wings partly marked and with a very large hollow tail, nearly vertical, forming the principal tube of the pipe; this tube is conical inside, with an oblong opening nearly two inches long; it communicates inside with the inner and horizontal tube which perforates the body, and comes out at the breast by a round opening one inch in diameter This is upon the whole a remarkable piece of sculpture, and must have been used as a great national Calumet. It was found in Clay county, Kentucky, on the ground and partly buried in it, by a hunter, whose dog was barking at the head of the bird (which appeared above ground) as if it had been a living bird.No. 5. An elegant small pipe head of white graphic Talc or Bildstein. It has a beautiful polish and transparency like Alabaster, and some brown veins. It is nearly cylindrical and about two inches long. It is very highly carved and ornamented, and difficult to describe. The upper part is round with a flat border, indented on the sides. The outside represents a female face and breast merely drawn, with coarse features, &c. There is a broad belt with angular lines in the middle on the other sides, and below it a small one. The lower part is distinct, rounded horizontally with 4 angles and furrows, and a round opening inside, and there are two small rings beneath it, united together by the side. This beautiful implement was found 6 feet under ground in Ohio, in digging a mill race at the lower Sandusky falls The present Wyandot Indians on seeing it, thought that it was made by their ancestors, with sturgeon nose, which they had the art of hardening, and that the female figure represented their famous Queen Crana. This of course is only a fanciful tale.No. 6. Another Pipe-head of a hard brown stone, and in the shape of a duck’s bill. It is 3 inches long. The upper mandible is convex with some transversal notches, and two large round nostrils. The lower mandible has a large longitudinal depression. The sides of both are serrated as in the duck. The posterior opening is round conical without brim, while the upper one has a very large flat brim. The stone is a kind of homogenous freestone, which may be merely scratched by iron and flint; but not easily worked. I am ignorant where it was found.No. 7. A plain globular Pipe-head, of a hard red sandstone, about one inch and one half in diameter, with two openings as usual, plain and conical, but with concentric furrows inside, the upper one large. The substance is homogenous and hardly scratched by iron or flint. It was found in ploughing the ground, in one of the circumvallations near MountSterling described in my lastNo. 8. A plain cylindrical Pipe-head, in the shape of a small barrel and of a similar sandstone. It is flat beneath. Found in a mound in Kentucky.No. 9. Is an amulet of a hard jasper: it is spindle shaped, about 3 inches long, with both ends pointed, and a large hole in the middle. The jasper is of a dark olive green with longitudinal blackish stripes It cannot be scratched by iron nor steel. It was found in the graves near Augusta.No. 10. Another Amulet found with the foregoing, and of the same stone. It bears a slight resemblance to a bird, being flat beneath, with a kind of head and tail. It is about 4 inches long, and might be suspended by 4 small holes, two at each end, communicating together.No. 11. Is a beautiful War-Axe, or Tomahawk, of a very heavy and hard jasper, somewhat similar to that of No. 9; but is pale, and instead of blackish streaks, it has only brown linear specks. Length over one foot, handle cylindrical, tapering downwards, head semi-circular small, about 2 inches broad, flattened, and with a sharp edge. It was found in Alabama, and when striken, sounds like basalt.No. 12. Is the foot of an Idol, of a peculiar kind of redish and hard baked clay, without the usual white specks. Length 3 inches, inside hollow, no mark of toes; but the mark of a garment is apparent above. It has a fine shape and appears plainly to have been the left foot of an Idol. It was found in the ground at a spring, about two miles from Versailles, in Woodford county, Kentucky. Several others were found at the same time, and many broken fragments; but it is singular that they were all feet and legs. The person who found them called them petrified mocasins. I was told that one of the largest was sent to you.No. 13. A singular Disk, of a hard granitic grey stone, about 4 inches in diameter, circular with flattened edges, and a large circular depression on each side.No. 14. Several iron rings or bracelets, about 3 inches in diameter, plain, round and thick. They were found on the wrists of some skeletons in the graves near Augusta in Kentucky. They are of course very rusty.No. 15. Blue Beads, forming a Collar, found in the same place. They are nearly globular, with flattened sides, and perforated throughout. Size of a pea. Substance a hard bluish and semi opaque Agatic or Calcedonic stone.No. 16. White Beads forming many Collars, found also at the same place and elsewhere. They are unequal cylindrical, about half an inch long, perforated lengthways, and of a white polished Calcedony or consimilar stone.All these implements are deposited in the Museum collected at Lexington by the late Mr. John D. Clifford, except Nos. 2, 4 and 7, which are in my possession. I have drawn the whole and shall send the drawings to the Antiquarian Society of Massachusetts.Many inferences and results may be drawn from these descriptions—For instance.1. That the arts of sculpting, carving, polishing and perforating (even hard) stones were known to the Alleghawians, which could only be done with iron tools, and in some instances, with tools of a harder nature, or by friction of harder stones.2. That they knew iron, could work it, and forge it into bracelets, &c.3. That they could mould clay and bake it: forming with it not only pots and vases; but figures, &c.4. That they knew tobacco and cultivated it; also that they used Calumets as our modern Indians.5. That they used Rattles, Amulets, Collars, Bracelets, Beads and other ornaments of Stone, Baked Clay or Metals.6. That they used Tomahawks in war.7. That they worshipped Idols, besides the Sun and the Moon, or used them as symbols.8. That they knew the diversion of throwing rolling disks, as the Greeks, &c.9. That they sometimes wore a head dress, as in the figures Nos. 9 and 2.10. And lastly, that they procured from a great distance, by trade exchanges, purchases or journeys, the articles wanted for the manufacture of their implements. Hardly any of the stones mentioned above are found in the Western States. The green Jasper and white Talc are very scarce stones, and I am even ignorant where they might have been drawn; unless they came from Asia. The Bildstein is only found in China, where it is used for the same purpose of sculpting images, idols and holy vases.All these facts are new links in our archaeological knowledge, and evident proofs corroborating the accounts of Soto, and in support of the Hindoo origin of our ancient Alleghawees or Alleghawians. The extensive graves of Apes lately found in Missouri and Tennessee, show that some of these ancient nations worshipped them, as did many Asiatic and Mexican tribes, and brought them in countries where they are no longer found.I shall conclude these remarks by removing a difficulty which I have lately seen stated. It has been doubted that our western waters could produce the quantity of Pearls mentioned to have been seen by Soto. Most of the numerous species of Bivalve shells living in our rivers, and called Muscles, (or Unio, by the naturalists) produce Pearls. I have seen several myself, and they may be made to produce them at pleasure by a peculiar operation in some circumstances. The Alleghawians had probably that art which is known in Asia.Let us hope that some able hand will soon rescue from oblivion the scattered materials relating to these ancient nations, and furnish us with as interesting narrative of their history and manners, similar to the one lately furnished us by Mr. Heckenwelder, concerning the Lennape and Mengwee nations.Meantime I consider that a translation of Soto’s quixotic expedition into Florida, or rather our Western States, would be highly acceptable to the public. It is a fascinating narrative, and as entertaining as the conquest of Mexico.I conclude by assuring you of my respectful esteem, Your well wisher,C. S. RAFINESQUEProf in Transylvania University.T. U.
              August 10th, 1820.